 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 453 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2004 
Mr. Garrett of New Jersey submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Celebrating the establishment of democracy in Iraq and urging the people of the United States and of other countries in all communities and congregations to ring bells on June 30, 2004, to commemorate the restoration of freedom to the people of Iraq. 
 
Whereas the Coalition Provisional Authority has taken positive steps to improve the quality of life in Iraq by rebuilding schools, refurbishing hospitals and health clinics, building transportation links, and modernizing the communications system of Iraq; 
Whereas on June 30, 2004, power and governing authority will be handed over to the Government of Iraq by the Coalition Provisional Authority and the United States Armed Forces; 
Whereas the transfer of power and governing authority is one of the most significant actions toward the establishment of a free and democratic Iraq; 
Whereas the noble effort of the United States to rid the people of Iraq and the world of Saddam Hussein’s evil regime and of the fear, torture, and poverty under which the people of Iraq were forced to live has progressed toward the establishment of an Iraq free of dictatorship and the creation of an interim government containing the positions of a President, two Vice Presidents, a Prime Minister, and 26 other ministers; 
Whereas in January 2005, the people of Iraq will go to the polls to democratically elect officials to govern the country; 
Whereas the Iraqi interim government has already gained legitimacy with the people of Iraq by successfully negotiating in June 2004 with the radical Shiite cleric Moktada al-Sadr to have his Mahdi Army lay down their arms and disband; 
Whereas economic development is critically important to the reconstruction, stabilization, and democratic transition of Iraq; 
Whereas the Iraqi economy has been developing and expanding, a new currency has been introduced, and the Governing Council of Iraq has approved a new law that opens the country to foreign investment for the first time in decades; 
Whereas the international community is coming together to help the people of Iraq secure their future; 
Whereas on June 8, 2004, the United Nations Security Council unanimously adopted Resolution 1546, which supports free elections in Iraq and reauthorizes the multinational force to help provide security in Iraq; 
Whereas full sovereignty will give the people of Iraq a direct interest in the success of their government and country; 
Whereas full sovereignty will allow the people of Iraq to experience a remarkable improvement in the quality of life, and Iraq will cease to support international terrorism and cease to provide a safe haven for international terrorists; 
Whereas the United States has always supported the promotion of freedom and liberty throughout the world and the United States supports efforts of Iraq and of the Iraqi leaders to provide these inherent rights to the people of Iraq; 
Whereas the transition of Iraq from dictatorship to democracy is an extremely significant accomplishment, and the people of Iraq, as well as all the people of the world, are the beneficiaries of this transition; and 
Whereas the United States Armed Forces were sent to Iraq to free the Iraqi people from an evil regime, to effectuate a transition to democracy in Iraq, and to make the world a safer place for everyone: Now, therefore, be it  
 
That Congress— 
(1)celebrates the establishment of democracy in Iraq; 
(2)recognizes the importance of the freedoms that are being restored to the Iraqi people; 
(3)supports the five-step plan outlined by President Bush regarding the restoration of sovereignty to Iraq, including— 
(A)handing over authority to a sovereign Iraqi government; 
(B)helping establish the stability and security in Iraq that democracy requires; 
(C)continuing to rebuild the infrastructure of Iraq; 
(D)encouraging more international support for Iraq; and 
(E)moving toward free national elections that will bring forward new leaders empowered by the Iraqi people; 
(4)expresses gratitude to the brave members of the United States Armed Forces who are participating in Operation Iraqi Freedom to end the regime of Saddam Hussein and bring democracy and freedom to Iraq; 
(5)encourages all the people of Iraq to work together to create a new Iraq and respect the rights, freedoms, and liberties of all Iraqis; and 
(6)urges the people of the United States and of other countries in all communities and congregations to ring bells on June 30, 2004, in recognition of the establishment of democracy in Iraq and the restoration of freedom to the people of Iraq. 
 
